Exhibit 10.16.1

[exh10161amendmenttowi_image1.gif]                                
Änderungsvereinbarung zum
 
Amendment Agreement to the
Anstellungsvertrag vom 1. Januar 2013
 
Employment Contract as of January 1, 2013
zwischen
 
between
Teradata Corporation 10000 Innovation Drive, Dayton, Ohio 45342, USA,
- „Teradata Corporation“ -
 
Teradata Corporation, 10000 Innovation Drive, Dayton, Ohio 45342, USA,
- “Teradata Corporation“-
und
 
and
Teradata GmbH, Ulmer Straße 160, 86156 Augsburg, Deutschland,
- „Teradata GmbH“ -
 
Teradata GmbH, Ulmer Straße 160, 86156 Augsburg, Germany,
- “Teradata GmbH” -
und
 
and
Herrn Hermann Wimmer, Zeisigweg 8, 81827 München, Deutschland,
- „Mitarbeiter” -
 
Mr. Hermann Wimmer, Zeisigweg 8, 81827 München, Germany,
- “Employee” -
- im Folgenden gemeinsam „Parteien" -
 
- hereinafter collectively referred to as the
 
 
„Parties" -
 
 
 
Präambel
 
Preamble
 
 
 




--------------------------------------------------------------------------------



Der Mitarbeiter ist aufgrund des zwischen dem Mitarbeiter und der Teradata GmbH
bestehenden Anstellungsvertrags bei der Teradata GmbH seit dem 1. Januar
2013 als „Executive Vice President International“ beschäftigt. Der
Verantwortungsbereich des Mitarbeiters soll erweitert werden. Die Parteien
treffen aus diesem Anlass folgende Änderungsvereinbarung zum Anstellungsvertrag
vom 1. Januar 2013 (im Folgenden „Änderungsvereinbarung“):
 
The Employee has been employed by Teradata GmbH as “Executive Vice President
International” based on the Employment Contract entered into by the Employee and
Teradata GmbH with effect as of January 1, 2013. It is intended to extend the
Employee’s scope of responsibilities. Therefore, the Parties agree on the
following Amendment Agreement to the Employment Contract as of January 1, 2013
(hereinafter referred to as “Amendment Agreement”):
 
 
 
§ 1 
Verantwortungsbereich
 
§ 1 
Scope of responsibilities
 
 
 
In Abänderung von § 1 (1) des Anstellungsvertrags wird der Mitarbeiter als
„Co-President of Teradata Corporation“ beschäftigt. In Ergänzung zu § 1 (2) des
Anstellungsvertrags ist der Mitarbeiter in dieser Funktion verantwortlich für
den internationalen Vertrieb, Beratung, Forschung, Entwicklung, Dienstleistungen
und Marketing für den Geschäftsbereich „Data and Analytics” der Teradata
Corporation, welcher zuständig ist für „Data Warehousing“, „Big Data Analytics“
und „Teradata Cloud“ Produkte und Dienstleistungen der Teradata Corporation.
 
Amending § 1 (1) of the Employment Contract, the Employee will be employed as
“Co-President of Teradata Corporation”. In addition to § 1 (2) of the Employment
Contract, in this position the Employee will be responsible for global sales,
consulting, research, development, services and marketing for the Teradata
Corporation’s Data and Analytics Division, which is responsible for Teradata
Corporation’s data warehousing, big data analytics and Teradata Cloud products
and offerings.
 
 
 
§ 2 
Arbeitsentgelt
 
§ 2 
Remuneration
 
 
 


2



--------------------------------------------------------------------------------



§ 2 des Anstellungsvertrags bleibt unverändert. Im Rahmen der Überprüfung und
Anpassung des jährlichen Bruttofixgehalts nach § 2 (a) (2) des
Anstellungsvertrags wird dem erweiterten Verantwortungsbereich des Mitarbeiters
Rechnung getragen. Entsprechend § 2 (a) 2 des Anstellungsvertrags wird dem
Mitarbeiter die unter Berücksichtigung des erweiterten Verantwortungsbereichs
angepasste Höhe des jährlichen Bruttofixgehalts bis spätestens 31. März für das
jeweilige Kalenderjahr durch die Teradata GmbH mitgeteilt.
 
§ 2 of the Employment Contract remains unchanged. In the course of checking and
adapting the annual fixed gross salary pursuant to § 2 (a) (2) of the Employment
Contract, the extended scope of responsibilities will be taken into account. In
accordance with § 2 (a) (2) of the Employment Contract, the Employee will be
informed by Teradata GmbH on the amount of the annual fixed gross salary adapted
by taking into account the extended scope of responsibilities by 31st March at
the latest with regard to the relevant calendar year.
Die Tätigkeit als „Co-President of Teradata Corporation “ ist mit der Vergütung
nach § 2 des Anstellungsvertrages abgegolten.
 
The service as “Co-President of Teradata Corporation” shall be compensated with
the contractual remuneration under § 2 of the Employment Contract.
 
 
 
§ 3
In-Kraft-Treten
 
§ 3
Effective Date
 
 
 
Diese Änderungsvereinbarung tritt am 27. Februar 2015 in Kraft.
 
This Amendment Agreement will commence on February 27, 2015.
 
 
 
§ 4
Anwendbares Recht
 
§ 4
Governing law
 
 
 
Diese Änderungsvereinbarung sowie der Anstellungsvertrag unterliegen deutschem
Recht. Dies gilt auch für die Tätigkeit als „Co-President of Teradata
Corporation“.
 
This Amendment Agreement as well as the Employment Contract shall be subject to
the laws of the Federal Republic of Germany. This also applies to the service as
„Co-President of Teradata Corporation“.
 
 
 


3



--------------------------------------------------------------------------------



§ 5
Sonstiges
 
§ 5
Miscellaneous
 
 
 
Soweit diese Änderungsvereinbarung keine abweichenden Regelung trifft, bleiben
die Bestimmungen des Anstellungsvertrags unberührt.
 
Unless otherwise stipulated within this Amendment Agreement, the terms and
conditions of the Employment Contract remain unaffected.
Die deutsche Sprachfassung dieser Änderungsvereinbarung ist maßgeblich.
 
The German version of this Amendment Agreement shall prevail.

 
 
 
 
Teradata Corporation
 
Place/Ort, Date/Datum
 
 
 
 
 
Teradata GmbH
   
Place/Ort, Date/Datum
 
 
 
 
 
Mitarbeiter/Employee
 
Place/Ort, Date/Datum
 


4

